833 F.2d 1014
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.UNITED STATES of America, Plaintiff-Appellee,v.Jon Thomas CUMMINS, Defendant-Appellant.
No. 87-2065.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1987.

Before KEITH, MILBURN and DAVID A. NELSON, Circuit Judges.

ORDER

1
Defendant Cummins appealed from the district court's order of October 20, 1987, which ordered him detained pending trial.  The government responded in opposition.


2
Cummins is scheduled to go on trial November 30, 1987 on charges of receipt and possession of unregistered firearms, being a felon in receipt and possession of firearms and using threats and intimidation to influence another in connection with an official proceeding.  The United States magistrate conducted a hearing pursuant to 18 U.S.C. Sec. 3142(f) and ordered Cummins detained pending trial.  The district court, by order of October 20, 1987, affirmed, finding that Cummins presented a threat to the safety of other persons and to the community and a risk of flight if released.  Cummins timely appealed.


3
Cummins contends that he should have been released pending trial upon the conditions that he refrain from the use of alcohol and narcotic drugs, avoid contact with witnesses and be monitored by the appropriate agencies to guarantee his compliance.  To detain him upon a determination of dangerousness, he contends, is an unconstitutional punishment before trial.  He also maintains that he is not a risk of flight.


4
We will not disturb the factual findings of the district court and magistrate in pretrial hearings unless we determine those findings to be clearly erroneous.    See United States v. Hazime, 762 F.2d 34, 37 (6th Cir.1985).  Based upon the evidence presented in the hearing specifically authorized by section 3142(f), it does not appear to us that it was clearly erroneous for the district court and magistrate to determine that the facts are such as to warrant detention of Cummins pending trial.  Pretrial detention under the Bail Reform Act of 1984 is regulatory in nature, moreover, and does not constitute punishment before trial in violation of the Due Process Clause of the Fifth Amendment.    United States v. Salerno, --- U.S. ----, 107 S. Ct. 2095 (1987).  Accordingly,


5
It is ORDERED that the October 20, 1987 order of the district court is affirmed.